Citation Nr: 1733896	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  15-09 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty for training (ACDUTRA) from July 1959 to January 1960 and on active duty in the Army from February 1960 to May 1963.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran included a claim for service connection for tinnitus in his April 2012 application for compensation.  No rating decision is of record for this issue, and it is hereby referred to the RO for adjudication.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's bilateral hearing loss is due to exposure to in-service acoustic trauma.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

Establishing direct service connection generally requires (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a).  When a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptoms.  38 C.F.R. § 3.303(b).  Certain chronic diseases may be presumptively service connected if they manifest to a compensable degree within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge when the evidence establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

The Board has reviewed the record in conjunction with this case.  Although the Board must provide reasons and bases supporting this decision, the Board need not discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis will focus specifically on what the evidence shows, or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Furthermore, in determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 49.

Lay evidence, if competent and credible, may establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

II. Analysis

The Veteran contends that he has a bilateral hearing loss disability disability due to acoustic trauma suffered while in service.  Based on the record, the Board concedes the Veteran was exposed to acoustic trauma in conjunction with weapons training and assignment to artillery units.

A March 2013 VA examination report reflects the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
25
50
50
LEFT
20
40
65
60
65

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear.  Based on pure tone thresholds, the Veteran has a current disability of bilateral hearing loss as defined by regulation.  38 C.F.R. § 3.385

The March 2013 VA examiner stated he could not provide an etiological opinion without resorting to mere speculation because an enlistment audiogram was unavailable.  The Board notes that a separation audiogram was conducted and reflected normal hearing.

The Board has considered the Veteran's in-service acoustic trauma, his lay statements concerning his symptomatology, and the March 2013 VA examination that reflects an etiological opinion could not be rendered without resorting to speculation.  Based on the foregoing, the Board finds the evidence to be in relative equipoise.  The Board notes that the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Ultimately, as the evidence is in relative equipoise, reasonable doubt shall be resolved in favor the Veteran, and the claim granted.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


